DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/563,028) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/563,028, all further correspondence regarding the instant application should be directed to the Examiner.

Information Disclosure Statement (IDS)
The IDS filed January 27, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Notice of Possible Future Restriction
35 U.S.C. § 121 recites: “If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”
The Examiner finds the instant application containing claims directed to the following species:
Species I, drawn to initiating an alarm resolution action; described in paragraphs 4–6 of the Specification; illustrated in Figure 3; and defined by claims 1–14.
Species II, drawn to initiating a management action; described in paragraphs 7–9 of the Specification; illustrated in Figure 4; and defined by claims 15–20.
See MPEP § 808.01(a).  Moreover, the Examiner further finds no generic claim to Species I and II.  See id. § 806.05(d).
 “Election of species should not be required between claimed species that are considered clearly unpatentable (obvious) over each other.”  Id. § 808.01(a); see also id. § 806.04(h) (reciting “[i]n making a requirement for restriction in an application claiming plural species, the examiner should group together species considered clearly unpatentable over each other.”).
Here, the Examiner finds Species I and II are not patentably distinct from each other because Species I and II are obvious over each other.  See below rejection under 35 U.S.C. § 103.  The Examiner, however, provides notice it may be possible that Species I and II as currently claimed in claims 1–20 are not obvious variants at a later time due to claim amendments or persuasive arguments.  At that later time, the Examiner reserves the right to issue a restriction requirement “at any time before final action.”  37 C.F.R. § 1.142(a); see also MPEP § 811.02 (“37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action.”).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–13 and 15–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–13 and 15–20 of Giura (US 11,212,161 B2; filed May 11, 2020; the ’161 Patent).
Regarding claims 1–13 and 15–20  of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ’161 Patent
Claim 1: A method comprising: 
	receiving, by a processing system including at least one processor, a set of alarm features of a first alarm; 
generating, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm; 
	

















	obtaining, by the processing system for a set of historical alarms, a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint of the historical alarm and a respective alarm resolution of the historical alarm; 
	determining, by the processing system based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric, to obtain a respective set of similarity values associated with the respective historical alarms; 
	determining, by the processing system based on one or more similarity values of respective one or more historical alarms in the set of similar historical alarms and respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution of the first alarm; and 
	initiating, by the processing system based on the alarm resolution of the first alarm, an alarm resolution action configured to resolve the first alarm.
Claim 1: A method comprising: 
	receiving, by a processing system including at least one processor, a set of alarm features of a first alarm; generating, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm, 
	wherein the generating of the alarm fingerprint of the first alarm comprises (a) generating, by the processing system based on the set of alarm features of the first alarm, a set of hashes for the first alarm, wherein the set of hashes for the first alarm comprises, for each of the alarm features in the set of alarm features of the first alarm, a respective hash of the respective alarm feature, and (b) generating, by the processing system based on the set of hashes for the first alarm, the alarm fingerprint of the first alarm, wherein the alarm fingerprint of the first alarm comprises a data structure including the set of hashes for the first alarm; 
	obtaining, by the processing system for a set of historical alarms, a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint of the historical alarm and a respective alarm resolution of the historical alarm; 
	determining, by the processing system based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric, to obtain a respective 
set of similarity values associated with the respective historical alarms; 	determining, by the processing system based on one or more similarity values of respective one or more historical alarms in the set of similar historical alarms and respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution of the first alarm; and 
	initiating, by the processing system based on the alarm resolution of the first alarm, an alarm resolution action configured to resolve the first alarm.	
Claim 2.  The method of claim 1, wherein at least one of the alarm features of the set of alarm features of the first alarm is retrieved from the first alarm.
Claim 2.  The method of claim 1, wherein at least one of the alarm features of the set of alarm features of the first alarm is retrieved from the first alarm.
Claim 3.  The method of claim 1, wherein at least one of the alarm features of the set of alarm features of the first alarm is determined based on an investigation of the first alarm.
Claim 3.  The method of claim 1, wherein at least one of the alarm features of the set of alarm features of the first alarm is determined based on an investigation of the first alarm.
Claim 4.  The method of claim 1, wherein, for at least one of the alarm fingerprints of at least one of the historical alarms, the respective similarity value associated with the respective historical alarm is based on a distance between the alarm fingerprint of the first alarm and the respective alarm fingerprint of the respective historical alarm.
Claim 4.  The method of claim 1, wherein, for at least one of the alarm fingerprints of at least one of the historical alarms, the respective similarity value associated with the respective historical alarm is based on a distance between the alarm fingerprint of the first alarm and the respective alarm fingerprint of the respective historical alarm.
Claim 5.  The method of claim 1, wherein the similarity metric comprises a distance-based metric.
Claim 5.  The method of claim 1, wherein the similarity metric comprises a distance-based metric.
Claim 6.  The method of claim 5, wherein the distance-based metric comprises a jaccard similarity metric.
Claim 6.  The method of claim 5, wherein the distance-based metric comprises a jaccard similarity metric.
Claim 7.  The method of claim 1, wherein the set of similar historical alarms is determined based on a similarity threshold associated with the similarity metric.
Claim 7.  The method of claim 1, wherein the set of similar historical alarms is determined based on a similarity threshold associated with the similarity metric.
Claim 8.  The method of claim 7, wherein the similarity threshold is based on an analysis of at least a portion of the historical alarms in the set of historical alarms.
Claim 8.  The method of claim 7, wherein the similarity threshold is based on an analysis of at least a portion of the historical alarms in the set of historical alarms.
Claim 9.  The method of claim 1, wherein the determining of the set of similar historical alarms is based on, for at least one of the historical alarms, whether the alarm resolution of the respective historical alarm comprises an automated alarm resolution.
Claim 9.  The method of claim 1, wherein the determining of the set of similar historical alarms is based on, for at least one of the historical alarms, whether the alarm resolution of the respective historical alarm comprises an automated alarm resolution.
Claim 10.  The method of claim 1, wherein the determining of the alarm resolution of the first alarm comprises: selecting, by the processing system from the set of similar historical alarms based on the respective one or more similarity values of the respective one or more historical alarms in the set of similar historical alarms and the respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, one of the similar historical alarms; and determining, by the processing system based on the respective alarm resolution of the one of the similar historical alarms, the alarm resolution of the first alarm.
Claim 10.  The method of claim 1, wherein the determining of the alarm resolution of the first alarm comprises: selecting, by the processing system from the set of similar historical alarms based on the respective one or more similarity values of the respective one or more historical alarms in the set of similar historical alarms and the respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, one of the similar historical alarms; and determining, by the processing system based on the respective alarm resolution of the one of the similar historical alarms, the alarm resolution of the first alarm.
Claim 11.  The method of claim 10, wherein the one of the similar historical alarms comprises, from ones of the similar historical alarms in the set of similar historical alarms for which the respective alarm resolution of the respective historical alarm comprises an automated alarm resolution, one of the historical alarms having a greatest similarity value.
Claim 11.  The method of claim 10, wherein the one of the similar historical alarms comprises, from ones of the similar historical alarms in the set of similar historical alarms for which the respective alarm resolution of the respective historical alarm comprises an automated alarm resolution, one of the historical alarms having a greatest similarity value.
Claim 12.  The method of claim 1, wherein the alarm resolution action comprises at least one of: a blocking of an end device, a configuration of a network device, or a sending of a notification related to a device.
Claim 12.  The method of claim 1, wherein the alarm resolution action comprises at least one of: a blocking of an end device, a configuration of a network device, or a sending of a notification related to a device.
Claim 13.  An apparatus comprising: 
	a processing system including at least one processor; and 
	a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:
	receiving a set of alarm features of a first alarm; 
	generating, based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm; 
	















	obtaining, for a set of historical alarms, a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint of the historical alarm and a respective alarm resolution of the historical alarm; 
	determining, based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric, to obtain a respective set of similarity values associated with the respective historical alarms; 
	determining, based on one or more similarity values of respective one or more historical alarms in the set of similar historical alarms and respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution of the first alarm; and 
	initiating, based on the alarm resolution of the first alarm, an alarm resolution action configured to resolve the first alarm.
Claim 13.  An apparatus comprising: 
	a processing system including at least one processor; and 
	a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: 	receiving a set of alarm features of a first alarm; 
	generating, based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm, 	
	wherein the generating of the alarm fingerprint of the first alarm comprises (a) generating, based on the set of alarm features of the first alarm, a set of hashes for the first alarm, wherein the set of hashes for the first alarm comprises, for each of the alarm features in the set of alarm features of the first alarm, a respective hash of the respective alarm feature, and (b) generating, based on the set of hashes for the first alarm, the alarm fingerprint of the first alarm, wherein the alarm fingerprint of the first alarm comprises a data structure including the set of hashes for the first alarm; 
	obtaining, for a set of historical alarms, a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint of the historical alarm and a respective alarm resolution of the historical alarm;
	determining, based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric, to obtain a respective set of similarity values associated with the respective historical alarms; 	determining, based on one or more similarity values of respective one or more historical alarms in the set of similar historical alarms and respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution of the first alarm; and 	
	initiating, based on the alarm resolution of the first alarm, an alarm resolution action configured to resolve the first alarm.
Claim 14.  The apparatus of claim 13, wherein at least one of the alarm features of the set of alarm features of the first alarm is retrieved from the first alarm.

Claim 15.  A method comprising: 
	receiving, by a processing system of a first communication network, a set of alarm features of a first alarm; 
	determining, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm; 
	

















	encoding, by the processing system, the alarm fingerprint of the first alarm to form an encoded alarm fingerprint of the first alarm; 
	sending, by the processing system toward a second communication network, a query including the encoded alarm fingerprint of the first alarm; 
	receiving, by the processing system from the second communication network, a query response including a set of similar encoded alarm fingerprints associated with a respective set of alarms of the second communication network, wherein the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints are identified as being similar to the encoded alarm fingerprint of the first alarm based on a similarity metric configured to determine similarity between encoded data structures; 
	determining, by the processing system based on an analysis of the set of similar encoded alarm fingerprints, a management action related to the first alarm; and 
	initiating, by the processing system, the management action related to the first alarm.
Claim 15.  A method comprising: 	receiving, by a processing system of a first communication network, a set of alarm features of a first alarm; 
	determining, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm, 
	wherein the determining of the alarm fingerprint of the first alarm comprises (a) generating, by the processing system based on the set of alarm features of the first alarm, a set of hashes for the first alarm, wherein the set of hashes for the first alarm comprises, for each of the alarm features in the set of alarm features of the first alarm, a respective hash of the respective alarm feature, and (b) generating, by the processing system based on the set of hashes for the first alarm, the alarm fingerprint of the first alarm, wherein the alarm fingerprint of the first alarm comprises a data structure including the set of hashes for the first alarm; 
	encoding, by the processing system, the alarm fingerprint of the first alarm to form an encoded alarm fingerprint of the first alarm; 
	sending, by the processing system toward a second communication network, a query including the encoded alarm fingerprint of the first alarm; 
	receiving, by the processing system from the second communication network, a query response including a set of similar encoded alarm fingerprints associated with a respective set of alarms of the second communication network, wherein the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints are identified as being similar to the encoded alarm fingerprint of the first alarm based on a similarity metric configured to determine similarity between encoded data structures; 
	determining, by the processing system based on an analysis of the set of similar encoded alarm fingerprints, a management action related to the first alarm; and 
	initiating, by the processing system, the management action related to the first alarm.
Claim 16.  The method of claim 15, wherein the encoded alarm fingerprint of the first alarm and the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints are encoded based on respective bloom filters.
Claim 16.  The method of claim 15, wherein the encoded alarm fingerprint of the first alarm and the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints are encoded based on respective bloom filters.
Claim 17.  The method of claim 15, wherein the similarity metric comprises a tanimoto similarity metric.
Claim 17.  The method of claim 15, wherein the similarity metric comprises a tanimoto similarity metric.
Claim 18.  The method of claim 15, wherein the analysis of the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints is configured to identify a trend associated with at least one type of alarm feature.
Claim 18.  The method of claim 15, wherein the analysis of the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints is configured to identify a trend associated with at least one type of alarm feature.
Claim 19.  The method of claim 15, wherein the management action related to the first alarm comprises at least one of: a management action for the first communication network or a management action for the second communication network.
Claim 19.  The method of claim 15, wherein the management action related to the first alarm comprises at least one of: a management action for the first communication network or a management action for the second communication network.
Claim 20.  The method of claim 15, wherein the second communication network is operated by a communication network provider, wherein the first communication network is operated by a third party entity associated with the communication network provider.
Claim 20.  The method of claim 15, wherein the second communication network is operated by a communication network provider, wherein the first communication network is operated by a third party entity associated with the communication network provider.


Claims 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’161 Patent in view of Kang et al. (US 9,865,158 B2; filed Mar. 29, 2016).
Regarding claim 14 of the instant application, claim 13 of the ’161 Patent does not teach wherein at least one of the alarm features of the set of alarm features of the first alarm is retrieved from the first alarm.
Kang teaches wherein at least one of the alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of the set of alarm features of the first alarm is retrieved from the first alarm (fig. 3, item 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 13 of the ’161 Patent to include wherein at least one of the alarm features of the set of alarm features of the first alarm is retrieved from the first alarm as taught by Kang “to provide a method for detecting a false alarm, which can improve accuracy of monitoring statistic and can efficiently reduce the false alarm.”  Kang 1:55–58.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–5 and 7–14 are rejected under 35 U.S.C. § 102 as being anticipated by Kang.
Regarding claim 1, Kang discloses a method (fig. 4) comprising:
receiving, by a processing system (fig. 8, item 700) including at least one processor (fig. 8, item 710), a set of alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of a first alarm (fig. 3, item 330);
generating, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint (the measured values of fig. 3, item 330) of the first alarm;
obtaining, by the processing system for a set of historical alarms (“past false alarm” and “past normal alarm” at 8:18–27), a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint (“measured values that were measured when a past false alarm was generated and measured values that were measured when a normal alarm was generated” at 8:18–21; the past measured values of fig. 3, items 310, 320) of the historical alarm and a respective alarm resolution (fig. 2, items S260, S270; fig. 4, items S450, S460) of the historical alarm;
determining, by the processing system based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms (“if it is determined that the currently measured value 330 is statistically close to the first statistical pattern, it may be determined that the currently generated alarm is a false alarm.  In contrast, if it is determined that the currently measured value 330 is statistically close to the second statistical pattern, it may be determined that the currently generated alarm is a normal alarm” at 8:41–47; 8:32–40; for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric (“first statistical pattern” and “second statistical pattern” at 8:32–47), to obtain a respective set of similarity values (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47) associated with the respective historical alarms;
determining, by the processing system based on one or more similarity values (the similarity values between the “temperature and pressure values measure when the past normal alarm was generated” at 8:26–27; the dashed line around fig. 3, item 310 excludes the temperature and pressure values measure when the past normal alarm was generated) of respective one or more historical alarms in the set of similar historical alarms (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) and respective one or more alarm resolutions (fig. 4, item S450) of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution (“That is, it is determined whether the currently generated alarm is a false alarm or a normal alarm by comparing the measured value measured when the alarm was generated with the measured value measured when the past false alarm was generated and the measured value measured when the normal alarm was generated.” at 9:37–42) of the first alarm; and
initiating, by the processing system based on the alarm resolution of the first alarm, an alarm resolution action (“providing the generated alarm to a user if the non-similarity between the measure value and the pre-stored related values related to the past false alarm exceeds the predetermined threshold value” at 2:6–9; fig. 4, item S450) configured to resolve the first alarm.
Regarding claim 2, Kang discloses wherein at least one of the alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of the set of alarm features of the first alarm is retrieved from the first alarm (fig. 3, item 330).
Regarding claim 3, Kang discloses wherein at least one of the alarm features of the set of alarm features of the first alarm is determined based on an investigation (fig. 4, item S410) of the first alarm.
Regarding claim 4, Kang discloses wherein, for at least one of the alarm fingerprints of at least one of the historical alarms, the respective similarity value associated with the respective historical alarm is based on a distance (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47) between the alarm fingerprint of the first alarm and the respective alarm fingerprint of the respective historical alarm.
Regarding claim 5, Kang discloses wherein the similarity metric comprises a distance-based metric (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47).
Regarding claim 7, Kang discloses wherein the set of similar historical alarms is determined based on a similarity threshold (“predetermined threshold value” at 6:28–42; “If the non-similarity between the measured value and the pre-stored normal state pattern is equal to or smaller than the predetermined threshold value, the pre-stored normal state pattern is updated using the measured data (S460)” at 9:15–18; fig. 4, item S460) associated with the similarity metric.
Regarding claim 8, Kang discloses wherein the similarity threshold is based on an analysis of at least a portion of the historical alarms (“pre-stored normal state pattern” at 9:16; “Here, the normal pattern means a pattern of the measured values that are measured when the target for monitoring is in a normal operation state.” at 7:5–7) in the set of historical alarms.
Regarding claim 9, Kang discloses wherein the determining of the set of similar historical alarms (“if it is determined that the currently measured value 330 is statistically close to the first statistical pattern, it may be determined that the currently generated alarm is a false alarm.  In contrast, if it is determined that the currently measured value 330 is statistically close to the second statistical pattern, it may be determined that the currently generated alarm is a normal alarm” at 8:41–47; 8:32–40) is based on, for at least one of the historical alarms, whether the alarm resolution of the respective historical alarm comprises an automated alarm resolution (fig. 4, item S450 is automated).
Regarding claim 10, Kang discloses wherein the determining of the alarm resolution of the first alarm comprises:
selecting, by the processing system from the set of similar historical alarms (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) based on the respective one or more similarity values of the respective one or more historical alarms in the set of similar historical alarms and the respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, one of the similar historical alarms (true alarm item 320); and
determining, by the processing system based on the respective alarm resolution of the one of the similar historical alarms, the alarm resolution (“providing the generated alarm to a user if the non-similarity between the measure value and the pre-stored related values related to the past false alarm exceeds the predetermined threshold value” at 2:6–9; fig. 4, item S450) of the first alarm.
Regarding claim 11, Kang discloses wherein the one of the similar historical alarms comprises, from ones of the similar historical alarms (for example, true alarm item 320) in the set of similar historical alarms (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) for which the respective alarm resolution of the respective historical alarm comprises an automated alarm resolution (fig. 4, item S450 is automated), one of the historical alarms (for example, true alarm item 320) having a greatest similarity value.
Regarding claim 12, Kang discloses wherein the alarm resolution action comprises at least one of: a blocking of an end device, a configuration of a network device, or a sending of a notification (fig. 4, item S410) related to a device (fig. 8, item 700).
Regarding claim 13, Kang discloses an apparatus (fig. 8, item 800) comprising:
a processing system (fig. 8, item 710) including at least one processor; and a computer-readable medium (fig. 8, items 720, 730) storing instructions which, when executed by the processing system, cause the processing system to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 13.
Regarding claim 14, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 14.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Kang in view of Dutta et al. (US 2021/0006453 A1; filed Nov. 26, 2019).
Regarding claim 6, while Kang teaches the distance-based metric (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47), 
Kang does not teach wherein the distance-based metric comprises a jaccard similarity metric.
Dutta teaches a jaccard similarity metric (¶ 23).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kang’s distance-based metric to comprise a jaccard similarity metric as taught by Dutta to “provide improved responsiveness by reducing diagnostic time for identifying network issues, removal of non-significant alarms and duplicated alarms, and reduction in symptomatic alarm information in order to focus attention on root cause to determine a resolution.”  Dutta ¶ 14.

Claims 15, 18, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Kang in view of Cook et al. (US 2017/0053520 A1; PCT filed Apr. 30, 2015) (hereinafter “Cook ’520”).
Regarding claim 15, while Kang teaches a method comprising:
receiving, by a processing system (fig. 8, item 700) of a second communication network (fig. 9, network interface item 740; “The network interface can be connected to various computing devices” at 12:49–50 at least suggests a second communication network), a set of alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of a first alarm (fig. 3, item 330);
determining, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint (the measured values of fig. 3, item 330) of the first alarm;
sending, by the processing system toward the second communication network, a query (fig. 4, item S410) including the alarm fingerprint of the first alarm;
receiving, by the processing system from the second communication network, a query response including a set of similar alarm fingerprints (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar fingerprints” is past measured values of fig. 3, item 320; “measured values that were measured when a normal alarm was generated” at 8:18–21) associated with a respective set of alarms (“past false alarm” and “past normal alarm” at 8:18–27) of the second communication network,
wherein the similar alarm fingerprints in the set of similar alarm fingerprints are identified as being similar to the alarm fingerprint of the first alarm based on a similarity metric (“first statistical pattern” and “second statistical pattern” at 8:32–47) configured to determine similarity between data structures;
determining, by the processing system based on an analysis of the set of similar alarm fingerprints, a management action (“providing the generated alarm to a user if the non-similarity between the measure value and the pre-stored related values related to the past false alarm exceeds the predetermined threshold value” at 2:6–9; fig. 4, item S450) related to the first alarm; and
initiating (at fig. 4, item S450), by the processing system, the management action related to the first alarm,
Kang does not teach (A) a separate first communication network for the receiving method-step; (B) encoding, by the processing system, the alarm fingerprint of the first alarm to form an encoded alarm fingerprint of the first alarm; and (C) the set of similar alarm fingerprints being a set of similar encoded alarm fingerprints and the data structures being encoded data structures.
Cook ’520 teaches a system including different networks (¶ 38).  Moreover, Cook ’520 teaches encoding an alarm signal to form an encoded alarm signal of the alarm signal (¶ 16).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Kang’s receiving method-step to be implemented by a separate first communication network; (B) Kang’s alarm fingerprint of the first alarm to be encoded to form an encoded alarm fingerprint of the first alarm; and (C) Kang’s set of similar alarm fingerprints to be a set of similar encoded alarm fingerprints and Kang’s data structures to be encoded data structures as taught by Cook ’520 “provide a self-contained alarm unit capable of detecting the occurrence of an event via a detector or sensor and alerting persons in the proximity of the alarm unit and notifying a remote control unit that a particular event has been detected via a detector or sensor.”  Cook ’520 ¶ 6.
Regarding claim 18, Kang teaches wherein the analysis of the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints is configured to identify a trend (fig. 4, item S460; 9:15–22) associated with at least one type of alarm feature.
Regarding claim 19, Kang teaches wherein the management action related to the first alarm comprises at least one of: a management action for the first communication network and a management action (“providing the generated alarm to a user if the non-similarity between the measure value and the pre-stored related values related to the past false alarm exceeds the predetermined threshold value” at 2:6–9; fig. 4, item S450) for the second communication network (fig. 9, network interface item 740; “The network interface can be connected to various computing devices” at 12:49–50 at least suggests a second communication network).

Claim 16 is rejected under 35 U.S.C. § 103 as being obvious over Kang in view of Cook ’520, and in further view of Mikulski et al. (US 10,834,117 B2; filed Mar. 6, 2017).
Regarding claim 16, while the Kang/Cook ’520 combination teaches the encoded alarm fingerprint of the first alarm and the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints, 
the Kang/Cook ’520 combination does not teach wherein the encoded alarm fingerprint of the first alarm and the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints are encoded based on respective bloom filters.
Mikulski teaches encoding based on bloom filters (10:48–11:24).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Kang/Cook ’520 combination’s encoded alarm fingerprint of the first alarm and the similar encoded alarm fingerprints in the set of similar encoded alarm fingerprints to be encoded based on bloom filters as taught by Mikulski for “the enhancement of data and other security in systems.”  Mikulski 2:7–8.

Claim 17 is rejected under 35 U.S.C. § 103 as being obvious over Kang in view of Cook ’520, and in further view of Dubey et al. (US 2020/0334093 A1; filed Apr. 17, 2019).
Regarding claim 17, while Kang teaches the similarity metric, Kang does not teach wherein the similarity metric comprises a tanimoto similarity metric.
Dubey teaches a tanimoto similarity metric (¶¶ 136, 221).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kang’s similarity metric to comprise a tanimoto similarity metric as taught by Dubey “for cluster creation and data reduction.”  Dubey ¶ 221.

Claim 20 is rejected under 35 U.S.C. § 103 as being obvious over Kang in view of Cook ’520, and in further view of Cook et al. (US 2019/0342430 A1; filed July 15, 2019)(hereinafter “Cook ’430”).
Regarding claim 20, while the Kang/Cook ’520 combination teaches the second communication network and the first communication network, the Kang/Cook ’520 combination does not teach wherein the second communication network is operated by a communication network provider, wherein the first communication network is operated by a third party entity associated with the communication network provider.
Cook ’430 teaches a second communication network (fig. 8b, item 840a) operated by a communication network provider (“the service provider associated with the network 840a” at ¶ 122), and a first communication network (fig. 8b, item 840c; “one or more third party service providers associated with the third party network 840c” at ¶ 122) operated by a third party entity associated with the communication network provider.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Kang/Cook ’520 combination’s second communication network to be operated by a communication network provider and for the Kang/Cook ’520 combination’s first communication network to be operated by a third party entity associated with the communication network provider as taught by Cook ’430 “for implementing extension of customer local area networks (‘LANs’) and/or implementing isolated service overlays over a network.”  Cook ’430 ¶ 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).